Title: To Alexander Hamilton from James McHenry, 28 December 1798
From: McHenry, James
To: Hamilton, Alexander



private
Philad. 28 Decr. 1798
Dear Sir

I have this moment received two letters from you under dates of the 20th & one dated the 26th.
The President desired the list of nominations to be submitted to the heads of Departments for their observations; and I have not yet been favoured with these observations. I mean from all of these gentlemen. I expect them to day, and that the nominations will be made on monday. Col Smith’s name will stand—several names will be omitted, some of whom would not accept if appointed others found to be disqualified. These places will not be filled up till time can be given for consideration & information.
Gen Pinckney has left Town & left no project of a military school with me.
On the 24th Inst I finished my report to the President which will be laid before congress on the subject of our military affairs. It embraces all the points noticed in Gen. Washingtons letters with additional matter with which I hope you will be satisfied. I have in the report availed myself of his name. I conceived this course preferable as it respected the head of the department, than a submission in any form of his letters to Congress.
There would be no end to complainings and heartburning were a foreigner to be placed at the head of the 2d regt of artillery. Hoops would be less exceptionable, and in a little time more scientific. I am not at all displeased with him. He will mend of the failing you mention, I have no doubt, as soon as he perceives it likely to stand in the way of his promotion.
I inclose you a copy of the recruiting instructions & the bases upon which they have been formed.
Your sincere friend

James McHenry
Majr Gen Alexr Hamilton E

 